OFFICE   OF THE ATTORNEY GENERAL         OF TEXAS
                                 AUSTIN




mnorrblo r. 3. Toroman
county Auditor
Jrttorron county
kramont , Texrr
                                    Ovinion Xo. O-7262
mar ?lrr                            ker Bon6 procd~,      Jdrr   8~   county
                                         Cr8lnsgr Mrtrlot
     %‘a roknowlrdgr noelpt of your opl5105
ld   quote iron your letter a8 r0iiow8t




      to invert    the prOOezd& frrr:
      held on Jan.    26, 1946, rnd
      Clorrrnrmt    BcnC8?”



                                                      by pOiitiOf#i




                          frnrwdr             obllgsbloar
                                        or othtr-          oi thr
                        arlo8; provldra, however, thrt     whenever
                        or rr~ulrtlons   eksll permit woh polltlcsl
                       q&ire the nroerrrrg lsbor end mrtorlal8,
                        the Unltod Et&tar in whloh raid prooeras
                        be sold or rsdrrcea em& the prooecan of
                    8 rhall k usrd for the purpoar fez *hloh
     the bondr of any ruoh polltlorl   rubdlrirlon   ware autcorlzrd.
     Aota. 19fJ, 48th Log., p. 211, oh. 131, per.2.”

     It will k noted that the rbore         Artlolr boome    lffeotlre   on
Qrll   12, 1943.       You will alao notlor thst it 1s limited      la roopo
DO thr juoorrdr or bad8 r:.loh &to hrrrtoforo           been lmurd but
thr proorrdr OS rhloh oanaot br used to orrry out the purvosor
;z ;;g       the bona8    wore lsrurd,beorum of thr look OS mater:al
           .
       th.
         luth9rlty t9 lnr.88 p~bllo tundr
                                        in tholr         rurtody   ho. b..a
~proaalt   r0ti0rma     up08 lortalnpubllo oftirur    by the Loglslature
aa mm0 Iwtaaorr         by t&o Conttdtotlon ln otbuo.
                      rna                                   1~. laoh laatrao*
*so   tbir powor lr &vm,     tho lr.arcator or the 89ourltlc8 in wbloh
mrb aoMy8 my bo lasr88to4b88 ken rcrotrrll~prooorlb9d. Ia ltory
HBO ~br?~ thr b#lrlot~s      ham r~thorirti hvrrrtlluat ti publlr tundr,
g$ her au.4 bmlr et thr UaSt9d EtItrr Oorormubt         llooal the ooourritloo
fi whloh ruuh tunar rry k interha,   roro~dn(t the obll~otlon.
d   the Clitra fitatrsas the 80r8.t Of coourltir8. It tb pamor to
urrrt   the mmodo   et JOU? boaar lxlrtod, WC l9ula lonaolYo of M
rater lnvootPoat.
     bU@tw, we tlnd 00 pro+l8ion Ot the 18~ autloriri~   the C9adr8loa-
oro ot tho Rr8la8&0 Ditirlot to la+ort tfm roooodr from bond8 luth9r-
1~94 St la olootioa he14 ea trnouy 26, 194B 8na r0ia m mnh 18
1946, in 0. 3. gorormaarnt bonda.  3w-4 luth9iity 18 aot t9 k bd8a
tra  the power to ma a r tp
                          th elt?olrr of the diotrlot. (City of Bonhaa:
V. Twlor,  61 T9x. 59; 16 ,O. X. 59).



                                          Yory truly yourc,
                                       AT?OTW:P QE?sTRAI.
                                                        OF TP3A3